The following opinion on motion for rehearing was filed November 9,1907. Rehearing denied:
Sedgwick, C. J.
The strong and exhaustive brief which is filed in support of the motion for rehearing is devoted mainly to the application of the well-established principle, which is also recognized in the former opinion, that a railroad company is not liable to damages because lmrses are frightened by the prudent and necessary operations of the road. This case we think, however, is rather within the other principle suggested in the opinion, a principle declared in Toledo, W. & W. R. Co. v. Harmon, 47 Ill. 298, and in many other cases. The case last cited was an action for damages caused by a horse becoming frightened by the escape of steam from an engine, and Mr. Justice Walker in the opinion of the court said: “Both parties have the right to pass and repass over the roads in the modes adapted to their construction; and each is under equal and reciprocal obligations to observe the rights of the other; and neither can wilfully, wantonly or negligently, endanger, obstruct or delay the other in the enjoyment of his rights without incurring liability for the injury; and each party, in the exercise of his right, must observe the *702highest degree of prudence, circumspection and skill, to avoid the infliction of injury to others.” It seems to be conceded that in the case at bar the team in question was not a gentle, well-trained team, and the plaintiff might reasonably have supposed that, if the engine' were started while his team was immediately iñ front of it, it would result in the injury complained of. But was the plaintiff bound to take notice that the engine might start without any warning being given to the public? Other teams were passing and repassing in front of this engine at the time the plaintiff arrived at the crossing. The plaintiff and his brother, who was driving the team, stopped at the crossing to consider whether it would be safe to pass. They considered that the engine might stand for some length of time. Of course, it was impossible for them to know how long the engine might remain where it then was. It might, for all they knew, remain for half an hour, or even longer. The engineer must have known that teams were passing in front of and close to his engine. lie might reasonably have supposed that, if the drivers knew that the engine was about to start and would commence operations when the team was in close conjunction with the eiigine, they would hesitate to drive their teams into such danger. What was the reasonable course for the engineer to pursue in vieAV of the principle of laAV above qAioted from the Illinois court? If he had caused the engine bell .to ring a short time before he started the engine, this plaintiff would have known the danger, and in. all probability this accident Avould not have occurred. It seems very clear that under the circumstances it was a question for the jui'y whether it Avas negligence on the part of the engineer to fail to give any warning of the starting of the engine. The. railroad company, then, Avas not entitled to a peremptory instruction taking this question away from the jury; and, as the failure to give such instruction is their only cause of complaint, avg think that the opinion is right, and the motion for rehearing is
Overruled.